—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 29, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a material handler for the employer. Claimant made lewd and suggestive remarks to a *716female co-worker. The employer discharged claimant. Review of the record supports the Board’s finding that such harassment occurred and that it constituted misconduct. We therefore affirm.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.